DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 4, 2022, have been fully considered but they are not persuasive. The amendment of claim 27, 33, 44, and 45, are acknowledged. 
Regarding Applicant’s arguments beginning on page 7 of the response, directed to the request to turn on a clock generator, the start up from idle mode serves as the command.  Regarding Applicant’s arguments beginning on page 8 of the response, directed to transmission of a digital value indicating a count of cycles, Applicant is directed to paragraph [4196-4198] which also provides an integer value in the registration of count cycles.  Regarding Applicant’s arguments directed to the use of an I2C interface, beginning on page 8 of the response, Applicant is additionally directed to paragraph [8356] which describes I2C interface pins.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27-45 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2004/0174570 (“Plunkett”).
Claim 27
Plunkett discloses a logic circuitry package comprising an interface to communicate with a host; at least one logic circuit (QA chip); and a memory storing instructions that when executed by the at least one logic circuit cause the at least one logic circuit (paragraph [2361], data cache stored in memory, DRAM) to: receive, via the interface (paragraph [6532], replacing interface unit), a request to turn on a clock generator of the logic circuitry package (paragraph [7866], command from master); receive, via the interface, a request selecting an internal clock signal to sample (paragraph [2536], internal clock synchronized); receive, via the interface, a reference clock signal (paragraph [2077]); and transmit, via the interface, a digital value indicating a count of cycles of the selected internal clock signal during a predetermined number of cycles of the reference clock signal (paragraph [2077-2080], digital count of cycles). 

Claim 28
Plunkett discloses the logic circuitry package of claim 27, wherein the at least one logic circuit comprises a clock generator to generate the internal clock signal (paragraph [0015], clock generator).  

Claim 29
Plunkett discloses the logic circuitry package of claim 27, wherein the clock generator comprises a ring oscillator (paragraph [8208], ring oscillator). 

Claim 30
Plunkett discloses the logic circuitry package of claim 29, wherein the request selecting an internal clock signal to sample indicates a ring oscillator clock signal, a system clock signal derived from the ring oscillator clock signal, or a successive approximation register (SAR) clock signal derived from the ring oscillator clock signal (paragraph [8322], ring oscillator clock signal).  

Claim 31
Plunkett discloses the logic circuitry package of claim 30, wherein the at least one logic circuit comprises a system clock divider to divide the ring oscillator clock signal to generate the system clock signal (paragraphs [1986-1990], divider).

Claim 32
Plunkett discloses the logic circuitry package of claim 30, wherein the at least one logic circuit comprises a SAR clock divider to divide the ring oscillator clock signal to generate the SAR clock signal (paragraphs [1986-1990], divider).

Claim 33
Plunkett discloses the logic circuitry package of claim 30, wherein the memory stores instructions that when executed by the at least one logic circuit further cause the at least one logic circuit (paragraph [2361], data cache stored in memory, DRAM) to: receive, via the interface, a system clock divider parameter to configure the system clock divider to divide the ring oscillator clock signal to generate the system clock signal; and receive, via the interface, a SAR clock divider parameter to configure the SAR clock divider to divide the ring oscillator clock signal to generate the SAR clock signal (paragraphs [1986-1990], divider).

Claim 34
Plunkett discloses the logic circuitry package of claim 27, wherein the digital value comprises two bytes (paragraph [8065], 2 bytes). 

Claim 35
Plunkett discloses the logic circuitry package of claim 27, wherein the predetermined number of cycles of the reference clock signal equals eight cycles (paragraph [1899], 8 cycles).  

Claim 36
Plunkett discloses the logic circuitry package of claim 27, wherein the interface comprises an I2C interface, and wherein the reference clock signal comprises an I2C clock signal received through the I2C interface (paragraph [1998], bus interface). 

Claim 37
Plunkett discloses a logic circuitry package comprising: an I2C interface (paragraph [1998], bus interface); a clock generator to generate a first clock signal (paragraph [0015], clock generator); a clock generator test controller to receive an I2C clock signal through the I2C interface (paragraph [6469-6488]); and a counter controlled by the clock generator test controller to count cycles of the first clock signal during a predetermined number of cycles of the I2C clock signal (paragraph [8311], cycle counting). 

Claim 38
Plunkett discloses the logic circuitry package of claim 37, further comprising: a first clock divider to generate a second clock signal based on the first clock signal (paragraphs [1986-1990], divider).

Claim 39
Plunkett discloses the logic circuitry package of claim 38, further comprising: a second clock divider to generate a third clock signal based on the first clock signal (paragraph [1986], plurality of clock dividers).

Claim 40
Plunkett discloses the logic circuitry package of claim 39, further comprising: a selection circuit to pass one of the first clock signal, the second clock signal, and the third clock signal to the counter (paragraph [2990], pass through circuit). 

Claim 41
Plunkett discloses the logic circuitry package of claim 39, further comprising: a memory to store a first clock divider parameter to configure the first clock divider and a second clock divider parameter to configure the second clock divider (paragraph [7919-7926], memory registers). 

Claim 42
Plunkett discloses the logic circuitry package of claim 37, further comprising: a first register to store most significant bits of the cycle count; and a second register to store least significant bits of the cycle count (paragraph [1539], multiple registers for lsb and msb)

Claim 43 
Plunkett discloses the logic circuitry package of claims 37, further comprising: a dither counter (paragraph [3732-3742]), wherein the clock generator comprises a ring oscillator comprising a plurality of feedback paths controlled by the dither counter to generate a dithered first clock signal (paragraph [8208], ring oscillator).

Claim 44
Plunkett discloses a component comprising the logic circuitry package of claim 27 (paragraph [6469-6488], removable interface unit and QA chip).

Claim 45
Plunkett discloses the replaceable print apparatus component of claim 44, further comprising: a housing having a height, a width less than the height, and a length greater than the height, the width extending between two sides; a liquid reservoir within the housing; and a liquid output (Fig. 5).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853